TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-22-00565-CV



                                          In re K.B.


               FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
                              NO. D-1-FM22-005771,
           THE HONORABLE AURORA MARTINEZ JONES, JUDGE PRESIDING



                           MEMORANDUM OPINION

               The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).



                                            __________________________________________
                                            Gisela D. Triana, Justice

Before Chief Justice Byrne, Justices Triana and Smith

Filed: September 20, 2022